DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s arguments, filed 08/23/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/23/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1-6,8 and 10-25 as filed 08/23/2022 are the current claims hereby under examination. 

Response to Arguments
Applicant’s arguments, see pages 7-15, filed 08/23/2022, with respect to the claim rejections have been fully considered. 

Rejection of Claims under 35 U.S.C. § 112
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. § 112 have been fully considered and are persuasive. The claims have been amended to address the rejections. The claim rejections under 35 U.S.C. § 112 have been withdrawn. 

Rejection of Claims under 35 U.S.C. § 101
Applicant's arguments with respect to the rejections under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
The applicant argues:
As discussed in the Feb. 8, 2022 response, the arguments of which are incorporated herein by reference, the present claims cannot be practically performed in the human mind. Thus, it is respectfully submitted that claims 1-21 are all directed toward eligible subject matter
The examiner disagrees. The rejection and response to arguments in the action dated 02/25/2022, incorporated herein by reference, describe how the claims are directed to mental processes.
[the] claims further integrate the method of claim 1 into a practical application by using the method to effect a particular treatment or prophylaxis for a disease or medical condition
Claim 2 calls for generating a treatment recommendation based upon an analysis of the results to step f) to prevent hypoglycemia or hyperglycemia
Claim 14 calls for displaying a treatment option on a display wherein the treatment option is determined based upon an analysis of the ambulatory glucose profile and is selected to prevent hypoglycemia or hyperglycemia
Claim 19 calls for the display to be further configured to display a treatment option and a recommended time for administering the treatment option wherein the treatment option and the recommended time are determined based upon an analysis of an ambulatory glucose profile determined for the first cluster
Claim 20 calls for the treatment option to occur automatically
The examiner disagrees. An example of a particular treatment, as correctly noted by the applicant, is discussed in section b. of MPEP 2106.04(d)(2). In the example, “insulin” is the particular treatment. No such particular treatment is recited in the current claims. “A treatment recommendation… to prevent hypoglycemia or hyperglycemia” is not particular in the manner that “insulin” is. Additionally, generating and displaying “recommendations” as described in claims 2, 14, and 19-20, whether manually performed or automatically is not an active step of effecting the treatment. 
Claim 15 describes actively effecting a particular treatment and the rejections claims 15 and 16 have been withdrawn. 
The determination of treatment option based upon the analysis of the results of step f) of claim 1 or the ambulatory glucose profile of claims 14 or 19 clearly integrates the judicial exception into a practical application by effecting a particular treatment for a disease or medical condition
The examiner disagrees. Claims which do describe an active step of effecting a particular treatment cannot integrate the judicial exception into a practical application as described above.  
In respect to claim 15, it is respectfully submitted that the Examiner is applying an incorrect legal standard to the analysis of whether the claimed invention has been integrated into a practical application
the evaluation of whether a claim as a whole integrates the recited judicial exception into a practical application of the exception occurs in Step 2A Prong Two and not in Step 2B
it is improper for the Examiner to disregard elements of the claim which represent well-understood, routine, conventional activity when making a determination whether or not a judicial exception has been integrated into a practical application
Arguments directed to the rejection of claim 15 have been found persuasive. Claim 15 describes actively administering a particular treatment which integrates the judicial exception into a practical application. 



Rejection of Claims under 35 U.S.C. § 103
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. § 103 have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. § 103 have been withdrawn. 

Claim Objections – New
Claim 17 is objected to because of the following informalities:
in claim 17, please change “identify and present the selected one of the one or more behavioral paramaters” to read “identify and present the selected one of the one or more behavioral [[paramaters]] parameters”
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn

Claim Rejections - 35 USC § 101 – Maintained and Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6, 8 and 10-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites: 
receiving continuous glucose measurements from a glucose sensor
receiving behavioral measurements from one or more behavioral sensors and associating the behavioral measurements with one or more behavioral parameters
dividing the continuous glucose measurements into a plurality of glucose profiles wherein each of the plurality of glucose profiles covers a different time interval
grouping the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster using a clustering parameter that comprises a clinically relevant parameter wherein the clinically relevant parameter is selected from the following group: parameters indicating one of hypoglycemia, nocturnal hypoglycemia, hyperglycemia, post-hypoglycemic hyperglycemia, and glucose variability
assigning a selected one of the one or more behavioral parameters to a first behavioral subset of the plurality of glucose profiles but not to all of the plurality of glucose profiles and wherein each glucose profile in the first cluster is a member of the first behavioral subset, but not all or not any of the glucose profiles in the second cluster is a member of the first behavioral subset
identifying and presenting the one of the one or more selected behavioral parameters and the first cluster
Regarding I, as currently claimed at such a high of generality, the human mind is reasonably abled to perform the step of receiving measurements from a sensor through simple observation of the sensor over time with the aid of a pencil and paper to record the sensed values. 
Regarding II, the human mind is reasonably abled to receive measurements from a sensor through simple observation of the sensor over time and to associate the measurements with parameters based on simple patterns or features in the data or based on the source of data received.  
Regarding III, the human mind is reasonably abled to divide data into groups based on time with the aid of a pencil and paper.
Regarding IV, the human mind is reasonably abled to group data into two clusters using a generic parameter based on a clinically relevant parameter. 
Regarding V, the human mind is reasonably abled to assign selected parameters to specific data to differentiate the data between the two clusters. 
Regarding VI, the human mind is reasonably abled to identify parameters and clusters of data and present them with the aid of a pencil and paper. The claims does not describe how or with what the data is presented. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim does not recite any additional elements (No at Step 2B). 
	
Claim 5 is a process claim (Yes at Step 1) and recites essentially the same limitations as claim 1 except that the clustering parameter comprises a level of similarity between the glucose profiles. As this limitation is likewise directed to the judicial exception, because clustering based on the similarity of the profiles can be reasonably performed in the human mind through observation of the data, the altered limitation does not change the eligibility analysis. Claim 5 recites the same abstract ideas presented above (Yes at Step 2A Prong One) and does not present any additional elements (No at Step 2A Prong Two and No at Step 2B).

Claim 17 is a machine claim (Yes at Step 1) and is directed to the same abstract ideas described in claims 1 and 5 (Yes at Step 2A Prong One), The claim merely implements the mental process steps on the additional element of a processor. Merely implanting the judicial exception on a generic computer component, such as a processor, is insufficient to recite a practical application No at Step 2A Prong Two) and fails to recite significantly more (No at Step 2B) as a processor is a notoriously well-understood, routine, and conventional structure in the art.  

Regarding Claim 2, the claim recites a mental process: “generating a treatment recommendation based upon an analysis of the results of step f) to prevent hypoglycemia or hyperglycemia.” The human mind is reasonably abled to generate a generic treatment recommendation based on data to prevent hypoglycemia or hyperglycemia.

Regarding Claim 3, the claim recites the additional element of administering the recommended treatment. While the claim does recite positively effecting a treatment, the claim fails to recite a particular treatment. A generic “treatment” is not sufficient to recite a “particular treatment.” Such a limitation does not implement the judicial into a practical application and fails to recite significantly more than the judicial exception.  

Regarding Claim 4, the claim recites the mental processes of deriving the treatment and a time for treatment from an analysis of an ambulatory glucose profile which could be reasonably performed by the human mind.

	Regarding Claims 6 and 8, the claims describe the order of performing the mental process steps. The human mind is reasonably able to perform steps in any order as the steps do not rely on input from each other.

	Regarding Claim 10, the claim further defines the mental process steps. The human mind is reasonably abled to determine a suitable parameter at a high level of generality such as a parameter representing a behavioral parameter. The human mind is reasonably able to perform steps in any order as the steps do not rely on input from each other.

Regarding Claim 11, the claim generally links the judicial exception to the particular field by describing what the behavioral sensors measure. 

Regarding Claim 12, the claim further recites creating an ambulatory glucose profile which is a mental process and can reasonably be performed by the human mind with the aid of a pencil and paper.
Regarding Claim 13, the claim further describes the insignificant extra-solution activity of outputting data by reciting a generic display. 

Regarding Claim 14, the claim includes additional mental process steps of determining treatment options based on other data and further includes the insignificant extra-solution activity of outputting data on a generic display.
Regarding Claim 15, the claim recites the additional element of administering the recommended treatment. While the claim does recite positively effecting a treatment, the claim fails to recite a particular treatment. A generic “treatment” is not sufficient to recite a “particular treatment.” Such a limitation does not implement the judicial into a practical application and fails to recite significantly more than the judicial exception.  
Regarding Claim 16, the claim recites the additional element of administering the recommended treatment. While the claim does recite positively effecting a treatment, the claim fails to recite a particular treatment. A generic “treatment” is not sufficient to recite a “particular treatment.” Such a limitation does not implement the judicial into a practical application and fails to recite significantly more than the judicial exception.  
Regarding Claim 18, the claim recites a generic display for performing the insignificant extra-solution activity of outputting data.
	Regarding Claim 19, the claim includes an additional mental process step of determining treatment options based on a profile and further includes the insignificant extra-solution activity of outputting additional data on a generic display.

	Regarding Claim 20, the claim recites that a treatment option is configured to occur automatically. The claim fails to positively recite a particular treatment being effected and instead described an example of how the device is intended to perform.

	Regarding Claim 21, the claim recites the mental process steps of determining a first ambulatory profile and a second ambulatory at a high level of generality such that it would reasonably be performed in the human mind based on the first and second clusters. The claim then recites performing the insignificant extra-solution activity of outputting this data onto a generic display. 

Regarding Claim 22, the claim further describes how one of the mental process steps is performed and is directed only to the judicial exception. 

Regarding Claim 23, the claim further recites a mental process step of creating a profile from the data which is directed only to the judicial exception. 

Regarding Claims 24 and 25, the claims further describe how one of the mental process steps is performed and is directed only to the judicial exception.

Claim Rejections - 35 USC § 103 – Withdrawn

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        



/RENE T TOWA/Primary Examiner, Art Unit 3791